Citation Nr: 1813813	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an in-service perforated ulcer, including scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION


The Veteran served on active duty in the United States Army from May 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

Although two issues have been adjudicated to date - entitlement to service connection for "ulcers" and "residual scarring as secondary to ulcers" - the Board has consolidated and recharacterized the issue on appeal as reflected on the title page based on the evidence and other information of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he initially experienced severe stomach pain during service that he was told was due to a perforated ulcer.  He notes that he received surgery and was hospitalized for one to two weeks for rehabilitation in a military hospital in Berlin, Germany in the summer of 1951.  He asserts that his bowel obstruction, nerve disorder, sleep disorder, double hernia, scarring, shortness of breath, dizziness, shingles, high blood pressure, and arthritis are the result of his in-service perforated ulcer.  See April 2015 Veteran Statement; May 2015 Notice of Disagreement; and October 2017 Board Hearing Transcript at 2-7.

VA and private treatment records show treatment of abdominal pain and a history of diagnoses of shingles, arthritis, peptic ulcer disease, hernias, high blood pressure, small bowel obstruction, and dyspnea, as well as past surgeries for perforated ulcers.  See April 2013, January 2014, and March 2014 VA treatment records and May 2012 private treatment records.  Unfortunately, the Veteran's service treatment records (STRs) are not available, as they are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  However, an attempt to locate his separately stored in-service hospitalization records should be made on remand.  See M21-1, Part III.iii.2.B.4.g (clinical records prior to 1957 for Army hospitals that were maintained at clinical records libraries were not destroyed in the 1973 fire).  

If those records are obtained and show treatment of a perforated ulcer or are not available, the Board finds that a VA examination and medical nexus opinion should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding private and VA treatment records should also be secured

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any separately stored hospitalization records from the U.S. Army hospital in Berlin, Germany dated from June through August of 1951, using both names listed on the title page of this document.  Notify the Veteran of any inability to obtain these records, pursuant to 38 C.F.R. § 3.159 (e).

2.  Obtain any outstanding VA treatment records and associate them with the claims file.

3.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records and associate them with the claims file.

4.  If separately stored hospitalization records showing treatment of a perforated ulcer in service are secured OR are unavailable, then schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of his in-service perforated ulcer.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner is asked to address the following:

(a).  Identify all current gastrointestinal disorders, including, but not limited to peptic ulcer disease, small bowel obstruction, hernias, and scarring. 

(b).  For each disorder so identified, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to service, to include as a result of a perforated ulcer in service.  For purposes of answering this question, the examiner is to presume the Veteran was treated for a perforated ulcer in service, in the event there is no documentation of the same.  

(c).  If any disorder is service-connected as result of inquiries (a) and (b) above, please also identify any nerve disorder, sleep disorder, disability manifested by shortness of breath, disability manifested by dizziness, shingles, disability manifested by high blood pressure, and arthritis.

(d).  For each disorder so identified as a result of inquiry (c), please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability: (1) is proximately due to or (2) aggravated (worsened) by the service-connected gastrointestinal disorder or disorders. 

A complete rationale must be provided for all opinions expressed.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




